U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 000-27549 SKYE INTERNATIONAL, INC. (Exact name of Company as specified in its charter) NEVADA 88-0362112 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7701 E. Gray Road, Suite 4 Scottsdale, AZ 85260 (Address of principal executive offices)(Zip Code) Company's telephone number: (480) 993-2300 N/A (Former name, address and phone number if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is an accelerated filer (as defined in exchange A Rule 12b-2) Yes ¨No x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity: As of September 30, 2007 – 28,662,897 common shares of $0.001 par value. Transitional Small Business Disclosure Format (check one): Yes o No x 1 Index Page Number PART I FINANCIAL INFORMATION 3 ITEM 1. Financial Statements (unaudited) 3 Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 3 Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 4 Consolidated Statements of Operations for the nine months ended September 30, 2007 and 2006 5 Consolidated Statements of Stockholders' Deficit cumulative from December 31, 2000 to September 30,2007 6 - 8 Notes to Financial Statements 9 - 19 ITEM 2. Managements Discussion and Analysis of Financial Condition and Results of Operations/Plan of Operation 20-38 ITEM 3. Controls and Procedures 39 PART II OTHER INFORMATION 39 ITEM 1. Legal Proceedings 39 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 ITEM 3. Defaults Upon Senior Securities 41 ITEM 4. Submission of Matters to Vote of Security Holders 42 ITEM 5. Other Information 42 ITEM 6. Exhibits 42 SIGNATURES 42 2 PART I.
